IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


PAMELA ANGELL, INDIVIDUALLY AND          : No. 228 WAL 2016
AS THE ADMINISTRATRIX OF THE             :
ESTATE OF THOMAS W. BAUER, JR.,          :
DECEASED                                 : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
             v.                          :
                                         :
                                         :
JAMES F. DERENO, ROSS TOWNSHIP,          :
AND WEST VIEW BOROUGH                    :
                                         :
                                         :
PETITION OF: ROSS TOWNSHIP               :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of October, 2016, the Petition for Allowance of Appeal

is DENIED.